Citation Nr: 0723331	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by sleep disturbance, nightmares, dreams, 
flashbacks, intrusive thoughts, anxiety, panic attacks, 
social isolation, depression, mild memory impairment, and 
difficulty focusing.  The evidence of record also showed that 
the veteran was alert and fully oriented, had good grooming 
and hygiene, was neatly dressed, cooperative, had normal 
speech, clear and logical thought processes, normal insight 
and judgment, no suicidal or homicidal ideations, no 
hallucinations, no obsessional rituals, and no delusions.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in July 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95.

By a February 1990 rating decision, service connection was 
granted for PTSD, and a 10 percent evaluation was assigned, 
effective April 26, 1988.  By an October 1998 rating 
decision, a 30 percent evaluation was assigned, effective 
March 25, 1998.  By a May 1999 rating decision, a 50 percent 
evaluation was assigned, effective March 19, 1999.  By an 
August 2003 rating decision, the RO continued the 50 percent 
evaluation.  The veteran subsequently filed a timely appeal 
of this decision, seeking an increased disability rating.

In July 2003, the veteran participated in a VA fee-based 
psychiatric evaluation.  He complained of difficulty 
sleeping, nightmares, depression, low self-esteem, 
flashbacks, difficulty focusing, social isolation, and verbal 
outbursts.  The veteran reported that these symptoms occurred 
as often as once per week, and generally last for four hours.  
The veteran also reported having received psychotherapy for 
his mental condition one time per week with fair results.  
The veteran stated that he has had no personal relationships 
since 1985.  On mental status examination, the veteran's 
affect and mood were abnormal with depression.  He reported 
panic attacks occurring one time per week.  The veteran's 
memory was mildly impaired, such as forgetting names, 
directions, and recent events.  The examiner noted that the 
veteran's appearance, hygiene and behavior were appropriate, 
his speech and communication were normal.  No delusions, 
hallucinations or obsessional rituals were present.  The 
veteran's thought processes were appropriate, and his 
judgment and abstract thinking were normal.  The examiner 
concluded that the veteran had difficulty establishing and 
maintaining effective work and social relationships.  The 
examiner further concluded that the veteran does not have 
difficulty performing activities of daily living, has no 
difficulty understanding commands, and poses no threat of 
persistent danger or injury to himself or to others.  The 
examiner diagnosed PTSD, and a GAF score of 51 was assigned.

A private treatment letter, dated in July 2003, was received 
from C. Satterfield, Counselor.  The letter noted that the 
veteran reported symptoms of depression, panic attacks, 
stress, nightmares, and difficulty in daily living.  The 
letter further noted that the veteran "apparently lives an 
isolated lifestyle except for the absolutely necessary 
outside contact he must have."

A lay statement, dated in July 2003, was received from the 
veteran's sister.  She reported that the veteran had 
addictions, nightmares, and stress, was unable to form close 
relationships with others, and could not emotionally bond 
with a female.  She also noted that some days the veteran was 
unable to leave his home, and worried about the safety of the 
soldiers in Iraq.  The letter further stated that the veteran 
had been involved in a motor vehicle accident in which he 
broke his neck, and that the night before his accident, he 
was concerned about the war in Iraq.

A lay statement, dated in July 2003, was received from the 
veteran's son.  He noted that the veteran was very hard to 
live with, had depression, and talked about Vietnam "like it 
was yesterday."  He further noted that the veteran's 
problems have worsened since his motor vehicle accident.

A statement from the veteran's former employer was received 
in July 2003.  The letter noted that the quality of the 
veteran's work had decreased, and that after the veteran's 
motor vehicle accident, the veteran was unable to work.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF score of 51 reflects some moderate 
symptoms or some moderate difficulty in social, occupational, 
or school functioning. See DSM-IV at 46-47.  

The objective evidence of record showed sleep disturbance, 
anxiety, depressed mood, social isolation, nightmares, 
dreams, and flashbacks.  The evidence also showed panic 
attacks as often as once per week, mild memory impairment, 
difficulty focusing, abnormal affect and mood with 
depression, and verbal outbursts.  Nevertheless, the evidence 
of record consistently showed the veteran was alert and fully 
oriented, neatly dressed, had good grooming and hygiene, was 
cooperative, had normal speech, clear and logical judgment 
and thought processes, and no suicidal or homicidal 
ideations, hallucinations, delusions, or obsessional rituals.  
In addition, the veteran reported no work conflicts, and 
stated that he gets along well with almost everyone, except 
his son.  Since 1970, the veteran had been working in 
construction performing dry walling and remodeling.  As a 
result of a motor vehicle accident in September 2000, the 
veteran broke his neck and has not been able to work since 
that time.  Before the motor vehicle accident, the veteran 
was having difficulty working full-time in his position due 
to the physical demands of the job, and began working part-
time.  

In summary, the evidence of record showed that despite sleep 
difficulties, nightmares, dreams, depression, weekly panic 
attacks, social isolation, and intrusive thoughts, the 
veteran was alert, fully oriented, had no suicidal or 
homicidal ideations, normal speech, good grooming and 
hygiene, and the ability to function independently.  The 
evidence did not show that the veteran had obsessional 
rituals, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function, impaired impulse control, special 
disorientation, or neglect of personal appearance.  Moreover, 
although there were relationship conflicts, the veteran was 
able to maintain employment, live with his son, and maintain 
a relationship with his sister.  While the veteran 
demonstrated difficulty establishing and maintaining 
effective work and social relationships, he has not shown an 
inability to do so.  Accordingly, the criteria for an 
evaluation in excess of 50 percent have not been shown.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

An increased evaluation for PTSD is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


